Exhibit AGREEMENT Agreement made this 17th day of October, 2007 by and between Able Energy, Inc., a corporation formed under the laws of the State of Delaware having an address at 198 Green Pond Road, Rockaway, New Jersey 07866 ("Able"), and S&S NY Holdings, Inc., a corporation formed under the laws of the State of Florida having and address at 15335 Groose Point Lane, Clermont, Florida 34714 ("S&S"). WHEREAS, Able is engaged in the business, among other things, of the retail distribution of home heating oil, propane gas, kerosene, and diesel fuels (the "Fuel(s))"; WHEREAS, Able is seeking to obtain financing for its purchase of Fuel it sells for other than fuels its sells for which it has received pre-payment from its customers prior to delivery ("Pre-Paid Fuel"); and WHEREAS, S&S has agreed to provide Able with financing for its purchase of Fuel under the terms and conditions hereinafter set forth. NOW, therefore upon the mutual covenants and agreements hereinafter contained and intending to be legally bound, the parties hereby agree as follows: 1.Financing. Upon the execution of this Agreement, S&S will deposit the sum of Five Hundred Thousand ($500,000) Dollars (the "Funds") in a bank account (the "Account") to be opened and maintained exclusively by Able for the sole purpose of using the Funds to purchase Fuel and effectuating the terms of this Agreement. 2.Purchase of Fuel.
